DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter/Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “cobalt contacts between the plurality of gate structures and extending to and in electrical contact with the source and drain regions; an isolation material between adjacent gate structures of the plurality of gate structures; a stepped feature in the capping material of the adjacent gate structures, dielectric material in the stepped feature and above the capping material of the plurality of gate structures; and source and drain contacts in the dielectric material and contacting the cobalt contacts,” in the combination required by the claim.
Regarding claim 14, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “contacts 
Claims 2-13 are allowed virtue of their dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art/Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu et al. [US 2016/0190130 A1] discloses a plurality of gates with an isolation structure between the source and drain region.  Yu et al. does not disclose the capping material on adjacent gate structures of the plurality of gate structure comprising a stepped portion wherein the isolation material is located between the adjacent gate structures and within the stepped portion.
Zhu et al. [US 2016/0268392 A1] and [US 2018/0033699 A1] discloses a plurality of gates with an isolation structure between the source and drain region.  Zhu et al. does not disclose the capping material on adjacent gate structures of the plurality of 
Hwang et al. [US 2020/0043929 A1] is relevant art that the capping material on adjacent gate structures of the plurality of gate structure comprising a recessed portion wherein the isolation material is located between the adjacent gate structures and within the recessed portion.
Xie et al. [US 9,412,616 B1] discloses a plurality of gates with an isolation structure between the source and drain region.  Xie et al. does not disclose the capping material on adjacent gate structures of the plurality of gate structure comprising a stepped portion wherein the isolation material is located between the adjacent gate structures and within the stepped portion.
Kim et al. [US 9,564,369 B1] discloses a plurality of gates with an isolation structure between the source and drain region (Fig. 47).  Kim et al. does not disclose the capping material on adjacent gate structures of the plurality of gate structure comprising a stepped portion wherein the isolation material is located between the adjacent gate structures and within the stepped portion.
St. Amour et al. [US 2019/0164841 A1] discloses a plurality of gates with an isolation structure between the source and drain region (Fig. 16A).  St. Amour et al. does not disclose the capping material on adjacent gate structures of the plurality of gate structure comprising a stepped portion wherein the isolation material is located between the adjacent gate structures and within the stepped portion.
Min et al. [US 10,128,240 B2] discloses a plurality of gates with an isolation structure between the source and drain region.  Min et al. does not disclose the capping material on adjacent gate structures of the plurality of gate structure comprising a stepped portion wherein the isolation material is located between the adjacent gate structures and within the stepped portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891